Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This application is a Continuation of application 16704874, now Patent 111121927.
This action is responsive to this application filed on August 4, 2021. Claims 1-20 were presented, and are pending examination.
Drawings
The drawings filed on 8/4/21 are acceptable. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp


Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10505817 and as being unpatentable over claims 1-18 of US Patent No 11121927.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variations of each other.
As a representative example, claim 1 of the instant application along with claim 1 of Patent ‘817, contain overlapping and equivalent limitations which are obvious variations of each other. Limitations such as those related to identifying parameters of a network, determining a time to analyze the network, generating a profile, analyzing the network using the profile, determining an epoch for the network, and updating the profile, are all overlapping limitations between the instant application and the patent. The instant application is broader in scope and is thus anticipated by the more specific claims of Patent ‘817. 
Furthermore, as a representative example, claim 1 of the instant application along with claim 1 of Patent ‘927, contain overlapping and equivalent limitations which are obvious variations of each other. Limitations such as those related to identifying parameters of a network, determining a time to analyze the network, generating a profile, analyzing the network using the profile, determining an epoch for the network, and updating the profile, are all overlapping limitations between the instant application and the patent. The instant application being slightly broader in scope and is thus anticipated by the more specific claims of Patent ‘927. 
The dependent claims of the instant application have their corresponding features anticipated by the dependent claims of Patents ‘817 and ‘927.
Without a terminal disclaimer, the patented claims will preclude issuance of the instant generic application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6,8,10-15,17,19,20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Magdych et al (US Patent 7124181).
In reference to claim 1, Magdych teaches a method comprising:
identifying one or more network parameters of a network (see at least column 6 lines 16-35, where Magdych teaches identifying network latency conditions);
determining a period of time to analyze the network based on the one or more network parameters (see at least column 5 lines 6-10, where Magdych teaches determining a default response duration based on the network conditions);
generating a profile for the network that includes an indication of the period of time for analyzing the network (see at least column 5 lines 4-13, where Magdych teaches generating a default timeout value that includes the default response duration);
analyzing the network using the profile (see at least column 5 lines 4-13, where Magdych teaches analyzing the network utilizing the timeout value);
determining an epoch for the network, the epoch corresponding with another period of time to complete analysis of the network based on the profile (see at least column 5 lines 14-18, where Magdych teaches determining an actual response duration which is another period of time for network latency analysis); and
updating the profile to include the epoch (see at least column 5 lines 18-27, where Magdych teaches updating the default timeout value based on a comparison with the actual response duration).
In reference to claim 2, this is taught by Magdych, see at least column 5 lines 14-27, which teaches the default response duration is determined before modifying the timeout value used for network analysis.
In reference to claim 3, this is taught by Magdych, see at least column 5 lines 4-13, which teaches the initial timeout value is unbound to the actual response duration.
In reference to claim 4, this is taught by Magdych, see at least column 5 lines 16-21, which teaches the actual response duration deviates greater than the default duration.
In reference to claim 5, this is taught by Magdych, see at least column 5 line 65 – column 6 line 3, which teaches repeating the operations thus identifying further response durations.
In reference to claim 6, this is taught by Magdych, see at least column 6 lines 36-49, which teaches the network conditions obtained from administrative operations.
In reference to claim 8, this is taught by Magdych, see at least column 4 lines 6-18, which teaches including multiple devices and device types.
Claims 10-15,17,19,20 are slight variations of the rejected claims 1-6,8 above, and are therefore rejected based on the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7,9,16,18 are rejected under 35 U.S.C. 103 as being unpatentable over Magdych et al (US Patent 7124181) in view of Chu et al (US Publication 20160218918).
In reference to claim 7, Magdych fails to explicitly teach a tenant associated with the network. However, Chu teaches a network infrastructure which includes a network tenant and assessing network configuration for the tenant (see Chu, at least paragraph 4 and paragraph 22, first half).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Magdych based on the teachings of Chu for the purpose of utilizing the network latency assessment functions of Magdych to better the configuration requirements of network tenants.
In reference to claim 9, Magdych fails to explicitly teach characteristics of another network that shares a tenant with the network. However, Chu teaches a network infrastructure which includes multiple tenants and where the tenants share the network with each other (see Chu, at least paragraphs 21,24). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Magdych based on the teachings of Chu for the purpose of utilizing the network latency assessment functions of Magdych to better the configuration requirements of network tenants.
Claims 16,18 are slight variations of the rejected claims 7,9 above, and are therefore rejected based on the same rationale.
Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ramy M Osman/
Primary Examiner, Art Unit 2457
June 15, 2022